Title: To James Madison from James Knox and Others, 24 February 1812
From: Knox, James
To: Madison, James


State of Tennessee Giles County February the 24th. 1812
Whereas in the Eleventh article and 22 Section of the Constitution of this State we there find “That the Citizens have a right in a peaceable manner to assemble themselves for their Common Good &c and as we have in our Neighbourhood discovered some which appiers to us evil minded men (to wit) General Nathaniel Taylor of this State Carter County and Colonol Robert Love of the State of North Carolina  County using Contemptuous Language of General Government there by endeavouring to alienate the affections of our Good Citizens from that Government which it is our Duty to Support. We therefore as Citizens of the United States inhabiting a part of Giles County South and West of the Congressional reservation Line did on monday the 24th. Day of February 1812 assemble ourselves in a peaceable manner for the preservation of our Common rights and to Support as far as in us Lay the authority of General Government. Where it was Stated to us that those men Justified their proceedings from a recent Law of North Carolina That the right of Soil to the Lands South and West of the Congressional reservation Line was not in General Government but the Stat of North Carolina. That General Government had acted wrong in Granting a township to the Commissioners of Giles County. Also that General Taylor when told he was doing wrong (being armed with pistoles) profainly Swore that he would that day (to wit) the 24 of February Lay a warrent on the town of Pulaskie in Giles County and that if any Man offered to hinder him in his designs he would put an end to their existance For that General Government had don that which they Could not Stand by and he would teach them better. Colonel Love was personaly present in our meeting and boldly asserted that the right of Soil was in North Carolina and that She had a right to Send her Surveyor General into this State to Survey Lands and Support titles to the Same Contrary to the Existing Laws of this State and of General Government. This Led us to enquire whither we were Citizens of this State or of North Carolina from the result of which enquiry it appiered that our right of Citizen Ship had never been disputed in this State and that we perform the duties required of us by the Same. That on the Contrary in the State of North Carolina we have no virtual representation Neither are we by our Natural rights bound to obey her Laws of Consequence we are Citizens of the Stat of Tennessee and as Such Cannot be injured in our persons property or possessions by North Carolina without a minifest breach of the law of Nations which appiers to unhinge the bands of Society and Sets the Civil authority at nought. Now Sir as we are plain farmers or Macanics it Cannot be expected that we should have that Source of Information in our hands which woud enable us to form an accrate Judgement on those mens procedings, we have therefore to Draw our inferences from the result of that reason and Common Sence with which the benificent Creator hath endowed us.
Now Sir where men of Subtile wit takes in hand to Carry into effect any great design by direct violation and Contempt of the existing Laws they always flee to Some Subterfuge to Justify their proceedings and screen them from Condign punishment. Their Subtile argument of prior right of North Carolina has Sowed discord in the minds of the people it has bred desentions amongst us and much disturbed the good peace and tranquility of our Neighbourhood as two of our Justices Jacob Byler and John Dickey openly Espouse their Cause and Justifies their proceedings in trampling if I may so speak the Existing Laws of General Government under thier feet. But this article of prior right is not a point for us as individuals to determine we Consider it a thing of a public nature a great national Concern not to be decided in a Court of Justice but a point of National perception and to be determined by Legislative Authority. There fore we Consider first That as Citizens of the State of Tennesse owe our allegence to her for the protection of our persons and property. Secondly as Citizens of the State of Tennessee owe our Allegence to the General Government of the united States for the protection we as a State receive in Guarrinteeing to us the right of Soverignity and independence We therefor Consider that we Cannot adher to Laws of another State nor To no man nor to no party of men who acknowledg their proceedings to be an open and a Contemptuous violation of the existing Laws of this State and of General Government without withdrawing our Natural alligence from those powers to which it is Justly due and adhering to the enemies of the Same. And in as much as those men Say in a Contemptious manner of Congress that they have unjustly Arrogated to them Selves the right of Soil and that they will teach them better Swearing profainly that they will terminate the existance of any who dare oppose them in their open and Contemptuous violation of the existing Laws and invaission of the indefeasable rights of General Government and agreeable to this threat have made actual Survey and whereas the Law of treason States that opposition to any Law of a public or National Concern either by open force or violence is a Levying war against the united States and of Consiquence high treason within the intent of the Constitution (See the oppinion of Judg Chase on the Second trial of John Fries of pensylvenia). Now may it please your Excellency if General Government is to be taught by any bragadocio who may exultingly raise his body and Swear he will murder those who dare oppose him in the Execution of his treasonable designs Deploreable inded must be its Case. But Sir the doleful news of a war with Brittian has reached our ears at Such a time there is necessity for the entire Confidence of the people being reposed in the Just measures of government. For that government is always Strongest which Secures the entire Love of its Citizens and he must be a base incendiary who at Such a time as this will Declare that General Government have acted unjustly and without knowledge then use plauseable arguments in mild accents to withdraw our Natural or acquired allegience from whence it is justly due. Such is the milder artifice of Colonel Robert Love and Such has been its pernecious influence in the minds of our unwary fellow Citizens that many are every Day Joining the Conspiarators to prevent the Carrying into Effect the existing Laws of General Government. Now Sir if a timely interferrence of the proper authority does not take place to put a Stop to this growing evil we are aprehensive that the insurrection may be frormadible to the Subvertion of the Civil order of Society because the Corruption of morral Sentiment is already so great that Colonel Byler one of our acting Justices a man bound by his oath of office to See the laws Duely executed has boldly asserted that if he Can procure a title to his Land Contrary to Law who Can blame him!!! Sir we are not the people who wish to adher to the Slavish Doctrine of Nonresistance nor passive obedience to all Laws. But we rationaly Consider that if a Law appier to us unjust it is never the Less our duty to obey the Same untill repealed by the proper authority. But those men Say that they will Carry their Designs into Effect not only without the Concurrence of General Government but in actual Contempt of the Same and as we find in the Law of the United States vol. first page 100 and 101 that where any person have knowledge of any of the above treasons and does not as Soon as possible Give information to the President of the United States or Some of the Judges thereof or Governor of a perticular State or Some Judge or Justice there of he Shall be deemed Guilty of Misprison of treason and on Conviction of the Same Shall be imprisoned not more than Seven years and fined not more than $1000. And as this transaction is within the knoledge of the aforementioned Justices & they approbate the Same while other of our Justices Consider it high treason our County Soliciter as we are informed adhers to their party whilest other Layers Condemn their proceedings which has thrown the public mind into Confusion and destroyed that Confidence we ought to repose in the integrity of our fellow Citizens. Therefore we as republicans who wish to Support the Civil order of Society in obedience to the Just Laws of our Country and in Compliance with the Same Lest we Should be Considered guilty of Misprison of treason have thought it our indispensable Dut[y] to foreward this Notice to your Excellency praying and beseeching you to give us hasty and Speedy instructions how to behave ourselves on the present occation we have thought it unnecessary to foreward Depositions proving the facts herin Stated as we know that in order to an impartial investigation of truth the wittnesses ought to be Confronted with the accused we will therefore Send to your Excellency Coppies of what Some of the wittnesses Can declare when Legaly Called upon.
We requisted Colonel Robert Love to Shew his authority he said he had no other authority but a deputation from his brother General Thomas Love who was then Surveying (on the Same treasonable Schame) in Muray County. From which writing it did not appier that Colonel Love was a Sworn Surveyor as their was no Coppy of oath thereon but onley Signed by his brother General Love from the face of which paper it appeired that John Strother was one of the treasonable Combination.
Thus Sir we as a Society formed under the afore mentioned Constitutional authority have in Compliance with our Duty Laid before your Excellency a Statement of those facts which have fallen with in our Notice and Can be proven hoping you in your wisdom will adopt Such measures as may effectualy Support the honor and dignity of General Government restore peace and tranquility to our Neighbourhood and effectualy Defeat the evil designs of all her foes Wherefore we Send this as the Joined report of us which we have ordred to be assigned by the names of our Clerks fror the time being and also by our Chairman of the Day and may that God which reigns and rules All Creation by his Soverign power and unerring Wisdom preserve Government from all her foes.



James Knox Cheir man
John Frazer
}
Clerks



James Forbes



NB
Robert Campble Says that when Called upon he will make oath that General Taylor at the house of Jacob Byler did profainly Swear that he would fire at the town Pulaskia in the first place that any man that would presume to hinder him he would put a Stop to their Existance and that General Government had done that which they Could not Stand by and he would Let them know it.
The above named Justices Jacob Byler and John Dickey are also wittnesses to the Same.
That they have Set Compas Marked trees and Straiched Chain in Contempt of the Existing Laws Can also be proved by many Wittnesses for which if there is a needcessity we Can tell their Names hereafter

S⟨igned⟩   John Frazer
James Forbes

